Citation Nr: 0925177	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  05-34 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hallux valgus 
deformity with callus and bunion formation.

2.  Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to 
December 1985.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which denied service connection for lumbar 
spine disability and reopened a previously disallowed claim 
for service connection for hallux valgus deformity with 
callous and bunion formation but denied the claim on the 
merits.  The Veteran perfected an appeal of the July 2004 
rating determination to the Board.  In September 2006, the 
Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge.  A transcript of this hearing 
is associated with the claims folder.  In an August 2007 
decision, the Board reopened the foot disability claim but 
remanded both claims for additional development.  Thereafter, 
in a March 2008 decision, the Board denied the claims.  The 
Veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In a January 
2009 Order, the Court granted a Joint Motion to Remand by 
VA's Secretary and the Veteran, through his representative, 
and remanded the case to the Board for action consistent with 
the motion.  

In June 2009, the Veteran's representative provided 
additional argument on behalf of the Veteran and included 
therewith a waiver from the Veteran waiving his right 
of initial consideration of that evidence by the RO.  Thus, 
the Board may consider this evidence in the first instance.  
See 38 C.F.R. § 20.1304(c) (2008).

The issue of entitlement to service connection for a lumbar 
spine disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO.


FINDINGS OF FACT

1.  The Veteran's callus formation clearly and unmistakably 
existed prior to his entry into service.

2.  The increase in disability of callus formation was due to 
the natural progress of the disease.

3.  Hallux valgus deformity and bunion formation are not 
etiologically related to service. 


CONCLUSION OF LAW

Hallux valgus deformity with callus and bunion formation was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1111, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008).  The 
requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In this case, in March 2004 and August 2005 letters, the RO 
and the Appeals Management Center (AMC) provided notice to 
the Veteran regarding what information and evidence is needed 
to substantiate the reopened underlying claim for service 
connection, as well as what information and evidence must be 
submitted by the Veteran and the types of evidence that will 
be obtained by VA.  A March 2006 letter advised the Veteran 
how disability evaluations and effective dates are assigned, 
and the type evidence which impacts those determinations.  
The claim was readjudicated in October 2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, post-service treatment 
records, VA examination reports, lay statements, and hearing 
testimony.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by providing evidence and 
hearing testimony.  Thus, he has been provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the Veteran.  Therefore, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).


Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Under the governing criteria, every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by service.  
38 U.S.C.A. § 1111 (West 2002).  

For purposes of aggravation of a preexisting injury, such 
aggravation will be said to have occurred where there is an 
increase of disability during active military, naval or air 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306 (2008); Paulson v. Brown, 7 Vet. App. 466, 468 
(1995).  Clear and unmistakable evidence is required to rebut 
the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service. 
Aggravation may not be conceded, however, where the 
disability underwent no increase in severity during service.  
38 C.F.R. § 3.306(b) (2008).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 232 (1991).  In addition, temporary flare-
ups, even in service, will not be considered sufficient to 
establish an increase in severity unless the underlying 
condition, as contrasted to the symptoms, is worsened.  Hunt 
v. Derwinski, 1 Vet. App. 292, 295 (1991), Browder v. Brown, 
5 Vet. App. 268, 271 (1993).  See also Daniels v. Gober, 10 
Vet. App. 474, 479 (1997).

If a disorder was not noted on entering service, the 
government must show clear and unmistakable evidence of both 
a preexisting condition and a lack of in-service aggravation 
to overcome the presumption of soundness for wartime service 
under section 1111.  A lack of aggravation may be shown by 
establishing that there was no increase in disability during 
service or that any "increase in disability [was] due to the 
natural progress of the preexisting condition."  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 
1153 (West 2002).  If the government fails to rebut the 
section 1111 presumption, the claim is one for service 
connection, not aggravation.  Id.

The service treatment records disclose that the Veteran 
reported a history of foot trouble on a report of medical 
history in December 1979, prior to his entry into service.  
He reported that he had callus formations on his feet.  A 
clinical evaluation of the feet on the entrance examination 
in December 1979 was normal.  In January 1980, eight days 
after he entered service, the Veteran reported that he had 
had calluses on his feet for four years.  The record reflects 
that the Veteran continued to be seen in 1980 and 1981 for 
complaints referable to his feet.  He related in April 1980 
that the calluses had been present off and on since he 
entered service.  The calluses were trimmed on several 
occasions.  He asserted in June 1981 that his feet hurt when 
he walked, and that he was unable to put pressure on them.  
He also reported that he had had calluses on his feet for the 
past three years.  On the report of medical history in 
November 1985, the Veteran again noted a history of foot 
trouble.  He reported that he self-treated his calluses on 
both feet.  A clinical evaluation of the feet was normal at 
that time.

Initially, it must be determined whether hallux valgus 
deformity with callus and bunion formation was present prior 
to service.  In Crowe v. Brown, 7 Vet. App. 238 (1994), the 
Court indicated that the presumption of soundness attaches 
only where there has been an induction medical examination, 
and where a disability for which service connection is sought 
was not detected at the time of such examination.  The Court 
added that the regulation provides expressly that the term 
"noted" denotes only such conditions as are recorded in 
examination reports, and that history of pre-service 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions.  38 C.F.R. 
§ 3.304(b)(1) (2006).  In this regard, while the Board 
acknowledges that a history of calluses was reported in 
December 1979, the clinical examination of the feet at that 
time was normal and, accordingly, the Board concludes, that 
the presumption of soundness at entrances attaches.

However, the medical evidence of record clearly and 
unmistakably shows that he suffered from callus formation 
prior to service.  In this regard, the Board emphasizes that 
the Veteran reported a four-year history of calluses less 
than two weeks after he entered service.  Callus formation is 
condition which is capable of lay observation, and thus he is 
competent to identify the pre-service existence of the 
condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007). In addition, following the September 2007 
VA examination, the examiner concluded, based on a review of 
the claims folder, that the Veteran's callus formation 
preexisted service.  The Veteran's current statements and 
testimony and statements from his family indicating that he 
did not have problems with his feet prior to service are 
contrary to the Veteran's own statements made during service.  
Statements the Veteran made during the course of medical 
treatment contemporaneous to his service are more probative 
than the recollection of the condition of his feet years 
later by the Veteran and his family.  Thus, the Board finds 
that there is clear and unmistakable evidence that his 
calluses were present prior to service.  

It must now be determined whether the preexisting disability 
was aggravated by service.  As discussed above, VA must now 
show by clear and unmistakable evidence that the Veteran's 
preexisting disability was not aggravated by his service.  
The Board acknowledges that the Veteran was treated for 
calluses during service.  However, while calluses were again 
noted on the report of medical history at the time of the 
separation examination in November 1985, the feet were 
otherwise normal on clinical examination.  There is no 
mention in the service treatment records of bunions or hallux 
valgus.  It is also significant to observe that the initial 
indication of any treatment for calluses following service 
was in 1992, nearly seven years after the Veteran's 
discharge.  At the June 1995 VA examination, the presence of 
bilateral bunion formation with hallux valgus deformity is 
initially documented.  The record further reflects that the 
Veteran underwent a bunionectomy and resection arthroplasty 
on his right foot in November 2003.

The Veteran was afforded a VA examination of the feet in 
September 2007 by a specialist (a physician qualified to 
conduct a foot examination) in accordance with the Board's 
August 2007 Remand instructions.  [Dr. J.C. is a physician 
according to VA's Intranet Phone Book.  The examiner 
specifically indicated that he reviewed the claims folder.  
The diagnoses were left foot bunion with 2, 3, 4, and 5 
hammertoe and verruca of the third left toe, and status post 
bunion and 2, 3, 4, and 5 hammertoe correction right foot 
with degenerative joint disease at the first 
metatarsophalangeal.  Based on the examination and the review 
of the claims folder, the examiner concluded that the 
Veteran's pre-existing callus formation underwent natural 
progress of its disorder, including the deformed feet that he 
was born with.  He added that the calluses that came over 
time with use would have occurred whether he was in or out of 
service at that time.  The examiner also stated that the 
hallux valgus and bunion deformity were not at all in any way 
related to the Veteran's active service, as it was a normal 
aging and developmental-type condition.  Dr. J.C. conducted a 
thorough examination of the feet and his examination report 
reflects his skill in evaluating of disabilities of the feet.  
Thus, 
as a physician, he was fully qualified to conduct the 
examination and the Board finds that there is substantial 
compliance with the August 2007 remand directives. 

The Board acknowledges that in January 2004, a VA podiatrist 
noted that the Veteran had been seen in the podiatry clinic 
for treatment of painful bunions, hammertoes and calluses.  
It was indicated that the Veteran's military medical records 
had been reviewed and revealed that the Veteran received 
medical treatment for this problem in service.  The 
podiatrist concluded that it was as likely as not that the 
etiology began in service.

Initially, the Board notes that it is not clear which of the 
Veteran's service treatment records were reviewed by the 
podiatrist in January 2004.  In contrast, it is apparent that 
the examiner in September 2007 had reviewed the entire 
clinical record.  He specifically noted that the Veteran had 
reported calluses on his feet at the time of the entrance 
examination in 1979.

An evaluation of the probative value of a medical opinion is 
based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusions reached.  The credibility 
and weight to be attached to such opinions are within the 
providence of the Board as adjudicators.  Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed 
on one physician's opinion over another depending on factors 
such as reasoning employed by the physicians and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
In reviewing the medical evidence, the Board is "certainly 
free to discount the credibility of [a] physician's 
statement.  Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualification and analytical 
finding, and the probative weight of a medical opinion may be 
reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  The Court 
has held that the value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  See 
also Kightly v. Brown, 6 Vet. App. 200 (1994); Miller v. 
West, 11 Vet. App. 345, 348 (1998) (medical opinions must be 
supported by clinical findings in the record and conclusions 
of medical professionals which are not accompanied by a 
factual predicate in the record are not probative medical 
opinions).

In this case, the Board attaches greater weight to the 
findings that were predicated on a review of the entire 
medical record.  The Board is cognizant that in weighing 
various medical opinions with contradictory findings, the 
focus is not on whether the clinician had access to the 
claims file, but instead on whether the clinician was 
"informed of the relevant facts" in rendering a medical 
opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  
There was nothing in the January 2004 opinion from the VA 
podiatrist acknowledging that the Veteran had calluses prior 
to service.  As discussed above, service connection may not 
be established for a claimed disability if it preexisted 
service and was not aggravated by service.  In failing to 
address the Veteran's repeated history in service that he had 
callus formation prior to service, there is no demonstration 
on the part of the examiner who rendered the January 2004 
opinion that he was informed of the relevant facts in 
rendering the medical opinion.  The January 2004 opinion does 
not address the medical question at issue in this case (i.e., 
aggravation).  Consequently, it is of no probative value in 
addressing the legal question.  Thus, given the documented 
complaints of pre-service foot problems, medical opinion 
evidence indicating the preexisting callus formation 
underwent the natural progress of the disorder in service, 
and post-service treatment records, the Board concludes that 
the record establishes by clear and unmistakable evidence 
that the Veteran's preexisting callus formation was not 
aggravated in service.  

The September 2007 VA examiner indicated that the Veteran was 
born with deformed feet and that the hallux valgus and bunion 
deformity were not at all 
in any way related to the Veteran's active service as it was 
a normal aging and developmental-type condition.  Regardless 
of whether the Veteran was born with the bilateral foot 
deformities (and therefore present in service), the record 
does 
not clinically show the presence of hallux valgus deformity 
and bunion formation until June 1995.  The January 2004 
opinion is factually wrong to the extent it may be read as 
including "painful bunion" as a disorder treated in 
service, thereby rendering the opinion of no probative value.  
The Board therefore concludes that 
the preponderance of the evidence is against a finding that 
hallux valgus deformity and bunion formation are the result 
of the Veteran's military service.  Accordingly, service 
connection for hallux valgus deformity with callus and bunion 
formation is not warranted.

ORDER

Service connection for hallux valgus deformity with callus 
and bunion formation is denied.


REMAND

In accordance with the instructions in the Joint Motion, 
further development is required prior to readjudicating the 
Veteran's claim of entitlement to service connection for a 
lumbar spine disability.  

The parties agreed that the VA examiner who conducted the 
June 2004 examination did not address whether there was a 
prior diagnosis of a lumbar spine condition during the 
pendency of the Veteran's claim.  The parties recognized that 
for service connection to be established, a claimant must 
have a disability at the time a claim is filed or during the 
pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007).  The June 2004 VA examiner stated that the 
claims file was available and reviewed but found that there 
was insufficient evidence to warrant a diagnosis of the 
lumbar spine condition.  The parties, however, acknowledged 
that if the Veteran had a diagnosis of a lumbar spine 
condition at any time during the pendency of his claim, he 
might still be entitled to service connection.  It was noted 
that the record contained a January 2004 VA progress note 
from Dr. J.H. that indicated that on examination, the Veteran 
demonstrated mild lumbar scoliosis on forward bending.  The 
parties maintained that the extent to which the June 2004 VA 
examiner did not address whether the Veteran's earlier 
diagnosis of lumbar scoliosis was valid and, if so, render an 
opinion as to the relationship of that diagnosis to the in-
service symptomatology, the examination was inadequate.  In 
addition, the parties recognized that the June 2004 VA's 
examiner opinion was inadequate as it was rendered without 
knowledge of the results of x-rays ordered at that time.  
Accordingly, the Board will afford the Veteran another VA 
examination and obtain another medical opinion addressing 
whether any low back disability, including any disability 
noted during the pendency of the claim, is etiologically 
related to the Veteran's military service.  The results of 
the x-rays taken in conjunction with the June 2004 VA 
examination should also be obtained. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the results of x-rays taken in 
conjunction with the June 2004 VA 
examination.

2.  Schedule the Veteran for a VA 
orthopedic examination by a physician to 
determine the nature of any low back 
disability, including any disability 
noted during the pendency of the claim, 
and to provide an opinion as to its 
possible relationship to service.  The 
claims file should be provided to and 
reviewed by the examiner.  All tests 
deemed necessary, including x-rays, 
should be conducted and the results 
reported.  Following examination of the 
Veteran and review of the claims file, 
the examiner should opine as to whether 
it is at least as likely as not (50 
percent probability or greater) that any 
low back disability, including any 
disability noted during the pendency of 
the claim (mild lumbar scoliosis noted on 
forward bending in January 2004) is 
related to an incident of the Veteran's 
active military service.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached.

3.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond before 
the case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


